Logo           Case
         Department   4:13-cv-00151-RCC
                    Name   Agency           Document
                                     Organization              144-1 Filed 10/27/20     Page
                                                                               Organization    1 ofInformation
                                                                                            Address  5
         United States       Forest       Southwestern Region                       333 Broadway SE
         Department of       Service      Regional Office                           Albuquerque, NM 87102
         Agriculture                                                                505-842-3292
                                                                                    Fax: 505-842-3800


                                                              File Code:      1570; 2670
                                                                   Date:      October 26, 2020


       John Horning
       Executive Director
       WildEarth Guardians
       301 North Guadalupe Street
       Santa Fe, NM 87508


       Dear Mr. Horning,

       On December 24, 2019, WildEarth Guardians sent six separate Notices of Intent (“NOI”) to sue for
       alleged violations of the Endangered Species Act to the U.S. Forest Service (“Forest Service”), the U.S.
       Department of Interior, and the U.S. Fish & Wildlife Service (“FWS”). These NOIs generally raise
       concerns regarding the effects from the ongoing implementation of the forest plans for six national forests
       on the conservation and recovery of the Mexican spotted owl (“owl”). For five of these forests (the
       Kaibab, Coconino, Coronado, Prescott, and the Apache-Sitgreaves National Forests), the NOIs address
       revised forest plans that were adopted in the last six years, along with the associated Biological Opinions
       (“BiOps”) prepared by the FWS at the time each forest plan was revised. For the Cibola National Forest,
       which has not yet adopted a revised forest plan, the NOI raises concerns regarding the 1985 Cibola Forest
       Plan and the 2019 BiOp prepared after the agencies reinitiated consultation. This letter collectively
       responds to all six NOIs, as well as any similar concerns you might have on other forest plans and BiOps
       in the region.

       The Forest Service and FWS are committed to ensuring the conservation and recovery of the owl. The
       agencies would also like to avoid litigation on this matter. To that end, both the Forest Service and FWS
       have already begun taking the following actions, with the intent to continue these efforts into the
       foreseeable future:

       1. Owl Population Trend Monitoring: The Forest Service intends to continue monitoring the owl
          population trend on National Forest System (“NFS”) lands in the Southwestern Region and has
          secured funding, using current appropriations, to monitor through the year 2025. See Recovery Action
          7, Mexican Spotted Owl Recovery Plan, First Revision, 2012 (“Recovery Plan”) at p. 77; Recovery
          Plan at pp. 323-333. The Forest Service has entered into a new agreement with the Bird Conservancy
          of the Rockies to continue region-wide population trend monitoring through the 2025 field season.
          The new agreement is consistent with the ongoing population trend monitoring that the Bird
          Conservancy of the Rockies is currently conducting.

       2. Identify and Protect Owls: The Forest Service plans to conduct protocol occupancy surveys prior to
          commencement of ground-disturbing activities within Recovery Habitat using the most current
          version of the FWS Mexican spotted owl survey protocol in accordance with the current Recovery
          Plan. See Recovery Action 2, Recovery Plan at p. 74; Appendix D, Recovery Plan at pp. 299-322. If
          surveys detect the owl and the data meets the definition of an owl site (as set forth in the 2012
          Recovery Plan, Box C.1, p. 259), managers will designate a Protected Activity Center (“PAC”). The
          Forest Service will proceed as follows:
          a. The Forest Service intends to complete protocol surveys for Mexican spotted owls (Recovery
              Plan, Appendix D) prior to implementation of actions in Recovery Habitat as contemplated by the



                                         Caring for the Land and Serving People                  Printed on Recycled Paper
        Case 4:13-cv-00151-RCC Document 144-1 Filed 10/27/20 Page 2 of 5
                                                                                                          2


        Recovery Plan. The goal of surveys is to detect the presence of resident individuals in the project
        area in order to designate PACs, where applicable, and to minimize harm and harassment to
        Mexican spotted owl individuals in project areas that reside outside of currently known PACs.
        The Forest Service will make reasonable efforts to conduct these surveys, but may elect not to
        conduct such surveys if, for example, it determines that logistical considerations and/or physical
        circumstances associated with such surveys would pose a risk of harm to the Forest Service’s
        employees and/or contractors. However, if surveys cannot be completed, the Forest Service will
        assume owl presence within the project area not surveyed, plus a buffer of 0.50 miles, and intends
        to implement those management constraints and mitigation measures – including but not limited
        to seasonal restrictions and buffers – that the Recovery Plan recommends be implemented for
        those areas that are occupied by nesting and roosting owls. See Recovery Plan at pp. 261-63.

3. Assess the Effects of Mechanical and Prescribed Fire Treatments on the Owl and Its Habitat in
   PACs Outside of Core Areas: The Forest Service plans to work in collaboration with FWS to
   develop and implement rigorous and quality controlled management experiments (as defined on p.
   385 and as described in Box C.5, pp. 282-283, Recovery Plan) to determine the effects of (a)
   mechanical treatments within Recovery Habitat but outside of PAC core areas on owls and owl
   habitat and (b) prescribed fire treatments within Recovery Habitat on owls and owl habitat. In these
   management experiment PACs, FWS and Forest Service intend to monitor owls to determine
   occupancy and monitor key habitat components (i.e., large tree density, snags, logs, etc.) to determine
   changes pre- and post-treatment. The purpose of these experiments is to establish consistent and up-
   to-date monitoring and monitoring protocols across multiple owl Ecological Management Units
   (EMUs) and provide a scientific basis for the modification of forest management treatments based on
   lessons learned and the best available science. The Forest Service and FWS plan to use information
   obtained in these management experiments in conjunction with information from the subparagraphs
   below to ensure that the agencies are assessing the effects of mechanical treatments outside of core
   areas and prescribed burn treatments to owls and PAC habitat within management experiment areas,
   and use this information to inform management in Recovery Habitat and PACs outside of the
   management experiment areas. The Recovery Plan recommends that forest management decisions be
   made within an adaptive management framework. Recovery Plan at p. 297. Pursuant to the adaptive
   management framework, the Forest Service and FWS intend to use the monitoring data and the
   assessment of effects, as well as the best available scientific information, to shape effective forest
   management recommendations and guidelines that guide and constrain management prescriptions and
   site-specific decisions in owl habitat. Id. The Forest Service and FWS intend to proceed as follows:
   a. Ongoing projects. (see Phase 1 subsection below for timeframe): These include pre-, during, and
        post-treatment monitoring of Mexican spotted owls in treatment and reference PACs as described
        in the 2012 Recovery Plan. The Forest Service and FWS are currently implementing and plan to
        continue to implement management experiments using this approach on the Flagstaff Watershed
        Protection Project (FWPP on the Coconino NF, Upper Gila Mountains [UGM] EMU) and Four
        Forest Restoration Project (4FRI), Phase 1 (Coconino and Kaibab NFs, UGM EMU). See 2014
        FWS Biological Opinion - Four Forest Restoration Initiative, Phase 1; 2015 FWS Biological
        Opinion - Flagstaff Watershed Protection Project; see also Recovery Action 9, pp. 78-80, 2012
        Recovery Plan. The FWPP and 4FRI Phase 1 projects have monitoring plans in place, and the
        Forest Service and FWS are currently collecting data and will continue to implement these
        monitoring plans as set out in the decision documents and BiOps for these projects.
   b. Future projects. (see Phases 2 and 3 subsections below for more details and timeframe):
        Examples of potential future project authorizations that may include management experiments
        include but are not limited to: the Rim Country Forest Restoration Project; and the South
        Sacramento Restoration Project. The Forest Service and FWS plan to develop and implement
        future project-specific, comprehensive, and sound monitoring plans and incorporate these plans
        into the proposed actions and resulting BiOps for suitable projects. Environmental analyses
        Case 4:13-cv-00151-RCC Document 144-1 Filed 10/27/20 Page 3 of 5
                                                                                                          3


       would incorporate monitoring protocols into the proposed actions to reflect the requirements
       needed for the management experiments to inform how actions affect the owl occupancy and owl
       habitat. The BiOps for the future projects that include management experiments will provide the
       final monitoring plan for each project and require implementation of the final monitoring plan as
       an essential component of each project.
    c. Phase 1: The Forest Service will continue collection of data and associated management
       experiment implementation in 4FRI Phase 1 and FWPP (both in UGM EMU). The Forest Service
       and FWS are currently overseeing implementation of treatments and continuing monitoring.
    d. Phase 2: The agencies intend to complete development of monitoring plans for the Puerco
       Collaborative Forest Landscape Restoration Project (Cibola NF, Colorado Plateau EMU) and
       Luna Restoration (Gila NF, UGM EMU) projects. FWS has already finalized BiOps for these
       projects, and monitoring is a requirement included in these BiOps. FWS and the Forest Service
       are developing the monitoring plans to determine what treatments may or may not occur in PACs
       prior to any potential treatment, and other monitoring factors related to treatments and the effects
       on owls. These monitoring plans will take into account the lessons learned from the 4FRI Phase 1
       and FWPP management experiments, use best available science, and shall be consistent with the
       measures discussed in this letter. When completed, FWS intends to append the monitoring plans
       to the BiOps.
    e. Phase 3: The agencies intend to develop the monitoring plans for the proposed South Sacramento
       Restoration Project (Lincoln NF, Basin and Range East EMU) and proposed Rim Country
       (Apache-Sitgreaves NF, Coconino NF, Tonto NF, UGM EMU). FWS and the Forest Service plan
       to document the commitment and pertinent details for this monitoring in the project specific
       BiOps and Final NEPA documents. Projects are currently under development with anticipation of
       decisions in 2021. These monitoring plans will also take into account the lessons learned from the
       4FRI Phase 1 and FWPP management experiments, any other applicable projects, and the best
       available science.

4. Track Long-term Trends in Mexican spotted owl PAC and Recovery Habitat on NFS Lands of
   the Southwestern Region and Assure Retention of Adequate Habitat for Recovery: To better
   understand broad-scale trends in Mexican spotted owl PAC and Recovery Habitat and to assure
   retention of adequate Recovery Habitat for recovery of the species, the agencies intend to develop a
   multi-scale model of Mexican spotted owl Recovery Habitat across Forest Service lands and map
   Mexican spotted owl Recovery Habitat on Forest Service lands. The agencies intend to take the
   following steps:
   a. FWS and the Forest Service will assess available information to complete habitat trend
       monitoring on NFS lands in the Southwestern Region. The Forest Service plans to convene a
       group of experts to develop models for each EMU in the region and plan to use those models to
       identify and track Mexican spotted owl habitat availability and trends on National Forest System
       lands.
   b. FWS and the Forest Service convened a collaborative workshop to develop EMU-specific
       models. The Forest Service Pacific Northwest Region, Forest Service Southwestern Region,
       Rocky Mountain Research Station, FWS, and Recovery Team members participated in this
       workshop to develop a model for tracking habitat changes through time.
   c. The experts plan to create models within 6-9 months after the workshop that show trends from
       1985 to 2020, which the Forest Service intends to make available online. The Forest Service shall
       maintain the habitat trend information on an ongoing basis based upon the results of the most
       recent model inputs and analysis.
   d. The agencies will update the habitat models as new information or advancement of science
       indicates that the model would be better calibrated.
   e. For future site-specific projects involving mechanical and prescribed fire treatments in owl
       habitat on NFS lands of the Southwest Region, the Forest Service intends to include and assess
        Case 4:13-cv-00151-RCC Document 144-1 Filed 10/27/20 Page 4 of 5
                                                                                                          4


       the best available scientific information regarding the habitat needs of the Mexican spotted owl –
       including, but not limited to, information developed in above models showing trends (1985 to
       2020, and annual updates thereafter as appropriate based on the listing status of the owl). This
       information will inform the Forest Service’s objectives and activities, such as the design of
       mechanical and prescribed fire treatments within the larger recovery habitat landscape as
       described within Appendix C of the Recovery Plan (Recovery Plan, pp. 275-277), subject to the
       caution in the Recovery Plan that much of the work needed to reduce the fire risk to Mexican
       spotted owl habitat can be achieved by treating areas outside of PACs. Recovery Plan at pp. 74,
       287.
    f. The Forest Service intends to map Mexican spotted owl recovery habitat for all forests in the
       Region within 60 days of signing this letter, and provide the layers, with their associated
       metadata, to Guardians. Subject to available funding, the Forest Service plans to update the
       layers/maps with more current information every two to three years, if new information is
       available. The applicability of the recovery habitat maps is at a very broad scale (e.g., the Ranger
       District) and the maps are used to identify areas to survey for spotted owls prior to
       implementation of actions and areas to manage for owl nesting and roosting recovery and
       foraging/dispersal recovery habitat.
    g. Recovery nesting and roosting habitat should be more specifically identified within the broader
       area of Recovery Habitat using finer scale information/data (e.g., stand exam data, LiDAR,
       nearest neighbor, FIA modeling, on the ground validation and verification, etc. or a combination
       of sources). This action may be deferred until after the mapping of Recovery Habitat on a forest-
       wide scale as set out above in paragraph (vi), but the Forest Service plans to complete this task
       for areas inside of Mexican Spotted owl critical habitat and recovery habitat where the Forest
       Service proposes to undertake a timber management action prior to the NEPA decision for that
       timber management action. “Timber management actions” do not include: cutting individually
       identified hazard trees to abate an imminent risk of bodily harm or property damage; cutting
       individually identified hazard trees when required for maintenance of infrastructure or public
       safety, in those cases where such cutting does not trigger the requirement for an Environmental
       Assessment or Environmental Impact Statement pursuant to the National Environmental Policy
       Act; routine maintenance where individually identified hazard trees would be cut for roadsides,
       trails and trailheads, buildings and outbuildings, recreation areas, existing dams, existing oil and
       gas pads, existing communication sites, existing utility lines, and lookout towers. Furthermore,
       through the period ending December 31, 2022, this provision also does not pertain to the issuance
       of permits for personal use forest products, such as but not limited to fuelwood, vigas, stays,
       posts, poles, tribal ceremonial products, and Christmas trees.

5. Establish Mexican Spotted Owl Leadership Forum: The Forest Service and FWS intend to
   identify agency leadership from the Region to host regular open public meetings to discuss Mexican
   spotted owl recovery efforts in Arizona and New Mexico. Agency leadership plans to use information
   provided in these open public meetings, as well as the project-specific monitoring and trend data, as
   key components of the adaptive management framework to develop and, as necessary, modify long-
   term, innovative solutions for the conservation and recovery of the owl through national forest
   management. The agencies have begun and intend to continue to implement the Leadership Forum as
   follows:
   a. Specific invitations to attend the meetings are extended to interested stakeholders, the State
       Foresters, and State Game & Fish Directors of New Mexico and Arizona. The general public will
       also be invited, along with interested federal and state agencies, non-governmental organizations,
       and scientists.
   b. The Leadership Forum has already convened several times and is set to meet again in October
       2020.
        Case 4:13-cv-00151-RCC Document 144-1 Filed 10/27/20 Page 5 of 5
                                                                                                            5


    c. The Forest Service has secured a third-party facilitator through December 31, 2020. Future years
       will be subject to available funding from the agencies and/or partners.

6. FWS Intends to Establish Working Teams for Mexican spotted owl Ecological Management
   Units: FWS plans to provide a forum for stakeholders to discuss issues relevant to implementation of
   the Recovery Plan (Recovery Action 10, p. 80; FWS 2012). The Recovery Plan recommends the
   development of Working Teams for each EMU to allow effective coordination and communication on
   owl recovery efforts, share information about owls and owl habitat across administrative boundaries,
   and ultimately to refine the management objectives and strategies given lessons learned and the best
   available scientific information. These Working Teams (Part V.C, pp. 96-97; FWS 2012) will provide
   an opportunity for interested parties to participate in discussions affecting owl management at a more
   local level as follows:
   a. These Working Teams would be comprised of relevant individuals as outlined in the Recovery
       Plan (Part V.C, pp. 96-97; FWS 2012).
   b. FWS, in coordination with the Mexican Spotted Owl Leadership Forum, intends to convene the
       first meeting to determine how to initiate the EMU Working Teams by December 31, 2020.

If WildEarth Guardians has concerns about the implementation of the above measures by the Forest
Service or FWS, WildEarth Guardians may always provide written notice of the concern and request a
meeting to discuss such concerns. The agencies will meet and confer with Guardians (either
telephonically or in-person) to attempt to resolve the concerns within 45 days of the written notice, or
such time as is mutually agreed by the parties. If the parties are unable to resolve the concerns through
this meet and confer, the agencies, subject to available funding, may initiate a formal mediation process
with Guardians and such other parties as may be appropriate.

The Forest Service and FWS intend to share with WildEarth Guardians the information and data collected
as a result of the above efforts. As always, we appreciate your involvement and interest in working with
us to provide for the conservation and recovery of the owl.

Sincerely,



                 Digitally signed by
ELAINE           ELAINE KOHRMAN
                 Date: 2020.10.26
KOHRMAN          10:39:11 -06'00'

SANDY WATTS
Acting Regional Forester



                 Digitally signed by AMY
AMY              LUEDERS
                 Date: 2020.10.26
LUEDERS          09:58:47 -06'00'

AMY LUEDERS
Regional Director, Interior Regions 6, 7 & 8
U.S. Fish and Wildlife Service
